In this case we are asked to decide whether the plaintiff, who failed to follow the procedures set forth in G. L. c. 151B, may nevertheless bring an action against his employer for wrongful termination of employment on grounds of age discrimination. We adopt both the analysis and conclusion of the opinion of the Appeals Court, 19 Mass. App. Ct. 511 (1985), and hold that the plaintiff may not bypass the provisions of the statute.
We affirm the judgment of the Superior Court dismissing the action.1

Judgment affirmed.


 Mr. Justice Nolan took no part in this court’s decision.